Appellate Case: 21-1003     Document: 010110612671       Date Filed: 12/01/2021    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 1, 2021
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  GREGORY D. CROSBY, a/k/a Gregory
  D. Cosby,

        Petitioner - Appellant,
                                                             No. 21-1003
  v.                                             (D.C. No. 1:20-CV-01726-LTB-GPG)
                                                              (D. Colo.)
  BILL TRUE, Warden,

        Respondent - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BRISCOE, and CARSON, Circuit Judges.
                   _________________________________

       Gregory D. Crosby appeals from the district court’s dismissal without

 prejudice of his pro se application for a writ of habeas corpus under 28 U.S.C.

 § 2241. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

 I.    Background

       Crosby is an inmate in the custody of the federal bureau of prisons (BOP). He

 filed a pro se § 2241 habeas application in June 2020 that the district court construed


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1003     Document: 010110612671        Date Filed: 12/01/2021    Page: 2



 as raising a single claim for relief—that Crosby should be placed at a prison facility

 closer to his home under the First Step Act of 2018. As with a previous case in

 which Crosby asserted the same claim, the district court dismissed his action without

 prejudice for lack of statutory jurisdiction, holding his transfer claim was not

 cognizable under § 2241.

        Crosby appealed. We affirmed dismissal of his transfer claim, but we held that

 the district court had not addressed a second claim Crosby raised in his § 2241

 application: that the BOP failed to grant him time credits for completing

 evidence-based recidivism reduction (EBRR) programming. We remanded for the

 district court to address that claim.

        On remand, the district court held that the few references to EBRR

 programming in Crosby’s § 2241 application were insufficient to comply with the

 pleading requirements applicable to habeas corpus applications. The court applied

 the pleading requirements in the Rules Governing Section 2254 Cases in the United

 States District Courts (Habeas Rules), noting they are more demanding than the

 notice pleading requirements for ordinary civil actions.1 See Mayle v. Felix, 545 U.S.

 644, 655 (2005). In particular, a habeas application must “specify all the grounds for

 relief available to the petitioner,” “state the facts supporting each ground,” and “state

 the relief requested.” Habeas Rules, Rules 2(c)(1)-(3).




        1
        The Habeas Rules may be applied to other types of habeas applications
 beyond those filed under 28 U.S.C. § 2254. See Habeas Rules, Rule 1(b).
                                             2
Appellate Case: 21-1003    Document: 010110612671         Date Filed: 12/01/2021      Page: 3



       The district court held that, even liberally construed, Crosby’s application did

 not adequately assert a claim based on time credits for EBRR programming because

 he failed to: (1) specifically identify such a claim; (2) allege adequate facts to

 demonstrate his federal rights were violated or that he was entitled to habeas relief

 based on time credits for EBRR programming; and (3) demand relief related to time

 credits for EBRR programming. The court also concluded Crosby’s vague and

 conclusory statements in the attachments to his application did not satisfy even the

 notice pleading standard in Federal Rule of Civil Procedure 8.

       The district court also held that leave to amend Crosby’s habeas application

 would be futile because it previously dismissed the same claim on the merits in a

 previous action.2 So, having held that Crosby insufficiently pleaded his EBRR claim

 under the Habeas Rules and that amendment would be futile, the district court

 dismissed the § 2241 application without prejudice.




       2
          In that prior case, the district court determined Crosby’s EBRR claim was
 premature due to the two-year phase-in period for the BOP to provide EBRR
 programming following the completion of Crosby’s initial risk and needs assessment
 in November 2019. Further, because officials had assessed Crosby as having a high
 risk of recidivism, the court held that even if he had received time credits for
 completed EBRR programming, he would not be eligible for prerelease custody or
 supervised release under the First Step Act. See 18 U.S.C. § 3624(g)(1)(B)
 (providing that prisoners are eligible for prerelease custody or supervised relief based
 upon time credits earned for EBRR programming on a showing of reduced recidivism
 risk or risk maintained at a minimum or low level); id. § 3632(d)(4)(C) (indicating
 that EBRR time credits “shall be applied toward time in prerelease custody or
 supervised release”). Therefore, the district court dismissed Crosby’s previous
 EBRR claim without prejudice because he had not shown an entitlement to habeas
 relief. Crosby did not challenge that ruling on appeal.
                                             3
Appellate Case: 21-1003    Document: 010110612671        Date Filed: 12/01/2021       Page: 4



 II.   Discussion

       When reviewing the dismissal of a § 2241 habeas application, “we review the

 district court’s legal conclusions de novo and accept its factual findings unless

 clearly erroneous.” Leatherwood v. Allbaugh, 861 F.3d 1034, 1042 (10th Cir. 2017).3

 Because Crosby appears pro se, we liberally construe his filings, but we do not serve

 as his advocate. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

 (10th Cir. 2005).

       Crosby argues the EBRR claim in his § 2241 application is not vague. He

 asserts that the facts are simple and his sole argument is that he should receive time

 credits when he participates in EBRR classes. But he fails to point to allegations in

 his application that satisfy the Habeas Rules. Crosby alleged he had completed

 educational programs before Congress enacted the First Step Act. See R. at 7-8, 13.

 And he alleged he had completed one EBRR class, while acknowledging he would

 not receive credit for that class until November 2021, see id. at 14, which was more

 than a year after he filed his § 2241 application. Moreover, Crosby tied his

 participation in programming to his desire to be transferred to a different prison

 facility. See id. at 13. Finally, his § 2241 application did not demand relief in the

 form of time credits for EBRR programming. Thus, Crosby has not demonstrated




       3
          Crosby need not obtain a certificate of appealability for this court to review
 the district court’s denial of his § 2241 application. See Eldridge v. Berkebile,
 791 F.3d 1239, 1241 (10th Cir. 2015).
                                             4
Appellate Case: 21-1003    Document: 010110612671         Date Filed: 12/01/2021    Page: 5



 error in the district court’s determination that his § 2241 application did not

 adequately assert a claim based on time credits for EBRR programming.

       Crosby also asserts that the district court erred by dismissing his § 2241

 application without allowing him to amend. The district court held that amendment

 would be futile, raising a question of law for our review, see Requena v. Roberts,

 893 F.3d 1195, 1205 (10th Cir. 2018). But rather than addressing the district court’s

 reasoning, Crosby refers this court to his allegations in yet another district court case

 in which he says he asserted a claim for time credits based on EBRR programming.4

 This is insufficient appellate argument. See Gaines-Tabb v. ICI Explosives, USA,

 Inc., 160 F.3d 613, 624 (10th Cir. 1998). We will also not independently “conjure

 facts [he] might conceivably raise in support of his claims.” Requena, 893 F.3d

 at 1205. We therefore conclude that Crosby’s perfunctory allegation of error is

 insufficient to invoke our appellate review. See Murrell v. Shalala, 43 F.3d 1388,

 1389 n.2 (10th Cir. 1994). And Crosby’s failure to seek leave to amend after the

 district court dismissed his § 2241 application ultimately precludes that relief. See

 Requena, 893 F.3d at 1208 (stating it is “incumbent upon the pro se plaintiff to seek




       4
         Crosby voluntarily dismissed the district court case he cites in his appellate
 brief. See Order of Dismissal, Crosby v. True, 1:21-cv-00082-LTB (D. Colo.
 Feb. 10, 2021). He later filed another § 2241 application in June 2021, once again
 asserting a claim for time credits based on EBRR programming. That case remains
 pending in the district court. See Crosby v. ADX Warden, 1:21-cv-01525-WJM
 (D. Colo. June 21, 2021).
                                             5
Appellate Case: 21-1003    Document: 010110612671        Date Filed: 12/01/2021      Page: 6



 leave from the district court to make the attempt to amend after dismissal of his

 action below” (brackets and internal quotation marks omitted)).5

 III.   Conclusion

        We affirm the district court’s judgment. We grant Crosby’s motion to proceed

 on appeal without prepayment of fees and costs. We deny his motion asking the

 court to enter judgment or stay this appeal pending the resolution of another district

 court case.


                                             Entered for the Court


                                             Joel M. Carson III
                                             Circuit Judge




        5
          Crosby further asserts that the district court should have addressed the
 sufficiency of his EBRR claim on initial screening under 28 U.S.C. § 1915(e)(2).
 But the district court had no duty to do so at that time. See Buchheit v. Green,
 705 F.3d 1157, 1160 (10th Cir. 2012) (holding nothing in § 1915(e)(2) requires a
 court to screen a case for merit before granting in forma pauperis status). Finally, he
 cites no authority requiring an evidentiary hearing in a § 2241 habeas proceeding
 when the habeas application fails to satisfy the Habeas Rules.
                                            6